Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 1/26/2022.  At this point claims 1-6, 8-12 and 14-21 are pending in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 1/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,776,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	REASONS FOR ALLOWANCE
Claims 1-6, 8-12 and 14-21 are allowed.
The prior art of record including the disclosures of Confalonieri and Eilert generally teach hybrid/heterogeneous memory devices, as well as partitioning data through the use of configuration registers. However, none of the prior art of record anticipates nor renders obvious the claim limitations directed towards the directing of received commands to the first or second memory device based upon an enhanced attribute being set.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

	CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally disclose the usage of different types of memory in a storage device as well as the partitioning of memory devices.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.